                                          Case 3:19-cv-01356-VC Document 117 Filed 05/10/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MON CHERI BRIDALS, LLC, et al.,                    Case No. 19-cv-01356-VC (TSH)
                                   8                    Plaintiffs,
                                                                                            ORDER RE: MOTION TO SEAL
                                   9             v.
                                                                                            Re: Dkt. No. 111
                                  10     CLOUDFLARE, INC., et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          In ECF No. 111, Plaintiffs move to seal the Discovery Letter Brief at ECF No. 108, as well
                                  14   as three exhibits to it. However, Plaintiffs do not state in their motion which party designated this
                                  15   material as confidential under the terms of the protective order. The Court orders Plaintiffs to file
                                  16   a statement by May 11, 2021 identifying the party that designated these materials as confidential.
                                  17          IT IS SO ORDERED.
                                  18

                                  19   Dated: May 10, 2021
                                  20
                                                                                                    THOMAS S. HIXSON
                                  21                                                                United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
